Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed on January 25, 2022 is acknowledged.  Claims 1-6 were amended, claims 7-14 were canceled and claim 15 was newly added.  Claims 1-6 and 15 are pending in the instant application.
Claims 1-6 and 15 are allowed as filed in the amendment on January 25, 2022. 



Examiner’s Comments
The rejection of claims 1-14 under 35 U.S.C. 103 as being unpatentable over Luo (Frontiers in Microbiology, March 2017, Volume 18, pages 1-11) in view of Nan (Peptides, 35, 2012, pages 239-247), Eldridge (US20130109616 A1) and Braff (J Immunol April 1, 2005, 174 (7) 4271-427) is withdrawn in view of amendment of the claims filed January 25, 2022 and Applicants arguments filed January 25, 2022.



Claims 1-6 and 15 remain as filed in the amendment of the claims on January 25, 2022.



Reasons for Allowance
The closest prior art made of record is Luo (Frontiers in Microbiology, March 2017, Volume 18, pages 1-11, cited previously).  Luo teaches of a truncated LL-37 mimetic referred to as KE-18 and its inhibitory effects and antibiofilm properties against Candida albicans, Staphylococcus aureus and E. Coli (See abstract).  In particular, Luo teaches that KE-18 comprises the sequence KEFKRIVQRIKDFLRNLV (see Table 1).
The peptide KE-18 differs from the peptide of instant claim 1 in that (i) the amino acid in the second position (the 16th amino acid of SEQ ID NO:1 and LL-37) is not substituted with a lysine and (ii) the peptide is amino acids 15-32 of LL-37 and thus, comprises Leu-Val at the C-terminus.  Applicants have overcome the rejection of Luo, Nan, Eldridge and Braff by providing unexpected results with regards to the peptide of instant claim 1 which encompasses a truncated variant of LL-37.  Applicants have shown unexpected results with regard to the truncation in combination with the substitution(s) in terms of antibacterial activity and toxicity (Table 3, figures 2-4).  The truncated mutated variants were also less toxic then the full-length LL-37 peptide (tables 5-6) and more stable (see figure 1).  Thus, in light of these unexpected results the rejection of Luo in view of Nan, Eldridge and Braff is withdrawn.

Conclusion
Claims 1-6 and 15 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654